 Case 1:21-cv-00398-HYJ-PJG ECF No. 4, PageID.19 Filed 09/16/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION
                                       ______

KYLE GADSON,
                      Plaintiff,                    Case No. 1:21-cv-398

v.                                                  Hon. Hala Y. Jarbou

MATT MACAULEY, et al.,
                      Defendants.
____________________________/

                                              OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. § 1915A; 42 U.S.C. § 1997e(c). The

Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520

(1972), and accept Plaintiff’s allegations as true, unless they are clearly irrational or wholly

incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these standards, the Court

will dismiss Plaintiff’s complaint for failure to state a claim against Defendants Misher, Brown

#1, Brown #2, and Macauley. The Court will also dismiss, for failure to state a claim, Plaintiff’s

retaliation claim against Defendant Fuller.
 Case 1:21-cv-00398-HYJ-PJG ECF No. 4, PageID.20 Filed 09/16/21 Page 2 of 8




                                           Discussion

       Factual allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Bellamy Creek Correctional Facility (IBC) in Ionia, Ionia County, Michigan. The

events about which he complains occurred at that facility. Plaintiff sues Warden Matt Macauley,

Unknown Assistant Deputy Warden McBride, Corrections Officer Unknown Fuller, Assistant

Resident Unit Supervisor/Counselor Unknown Battle, Corrections Officers Unknown Brown #1,

Unknown Brown #2, and Unknown Misher.

               Plaintiff alleges that on March 20, 2020, Governor Whitmer issued an order

mandating social distancing and other practices to prevent the spread of COVID-19. Thereafter,

the MDOC Director’s Office issued a series of memoranda addressing necessary procedures to

deal with the COVID-19 pandemic. Plaintiff states that Unit 3 was mandated as a COVID-19

outbreak status unit for housing prisoners who were ill or who had tested COVID-19 positive.

               On August 25, 2020, IBC had its first prisoner death from COVID-19 as a result of

Defendants failure to follow Governor Whitmer’s order. On September 1, 2020, Plaintiff was seen

talking to a prisoner who had been in contact with a COVID-19 positive prisoner. Both prisoners

were transferred from Unit 6 to Unit 3. Pursuant to IBC procedure, prisoners who had close contact

with COVID-19 positive prisoners were placed in a quarantine cell for fourteen days.

               On September 14, 2020, Plaintiff received negative test results and asked to be

moved to the general population, but he was not moved. Plaintiff then spoke to Defendants Fuller

and Battle and was told that he would be moved when they were ready. Plaintiff next spoke to

Defendant McBride and told him that he had been cleared by health care. Defendant McBride told

Plaintiff to go back and speak to Defendants Fuller and Battle because it was not his job to move

people. For the next several weeks, Defendants Brown #1, Brown#2, Misher, and Macauley forced

                                                2
 Case 1:21-cv-00398-HYJ-PJG ECF No. 4, PageID.21 Filed 09/16/21 Page 3 of 8




Plaintiff and other prisoners who had tested negative to use the same cleaning supplies and utensils

as prisoners who had tested COVID-19 positive.

               Between August 20, 2020, and December 20, 2020, multiple COVID-19 positive

prisoners were moved into the same wing as Plaintiff. Plaintiff states that Defendants Brown #1,

Brown #2, Misher, and Fuller denied Plaintiff and other prisoners who had complained about being

refused transfer to the general population use of the exercise yard. On December 1, 2020, Plaintiff

became ill with COVID-19 and suffered from a migraine headache, the loss of smell and taste,

nausea, bone pain, shortness of breath, and a bad cough that lasted throughout the day and night.

               Plaintiff states that it is impossible to social distance with the number of prisoners

at IBC, especially when correctional staff violate policy and place healthy prisoners in confined

units with infected prisoners. Plaintiff also complains that IBC Health Services only provide

COVID-19 positive prisoners with Tylenol, Ibuprofen, and Vitamins.

               Plaintiff claims that Defendants violated his rights under the First and Eighth

Amendment. Plaintiff seeks declaratory relief.

       Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the
                                                  3
 Case 1:21-cv-00398-HYJ-PJG ECF No. 4, PageID.22 Filed 09/16/21 Page 4 of 8




reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

          Eighth Amendment

                Plaintiff claims that Defendants violated his Eighth Amendment rights when they

failed to take reasonable measures to protect him from COVID-19. Plaintiff states that Defendants

Fuller, Battle, and McBride refused to move him out of a unit that contained COVID-19 positive

prisoners after he had tested negative for the virus. Plaintiff claims that between August 20, 2020,

and December 20, 2020, multiple prisoners who were COVID-19 positive were moved into “the

same cell and wing” as Plaintiff and other COVID-19 negative prisoners. Plaintiff also claims that

Defendants Misher, Brown #1, Brown #2, and Macauley required Plaintiff and other healthy
                                                   4
 Case 1:21-cv-00398-HYJ-PJG ECF No. 4, PageID.23 Filed 09/16/21 Page 5 of 8




prisoners in Unit 3 to share the same cleaning supplies and utensils as COVID-19 positive

prisoners. On December 1, 2020, Plaintiff became ill with COVID-19 and suffered from a

migraine headache, the loss of smell and taste, nausea, bone pain, shortness of breath, and a bad

cough that lasted throughout the day and night. Plaintiff asserts that Defendants’ conduct

needlessly and recklessly exposed him to infected prisoners in violation of MDOC policy and

procedure constituted deliberate indifference.

               The Eighth Amendment imposes a constitutional limitation on the power of the

states to punish those convicted of crimes. Punishment may not be “barbarous” nor may it

contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345–

46 (1981). The Amendment, therefore, prohibits conduct by prison officials that involves the

“unnecessary and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987)

(per curiam) (quoting Rhodes, 452 U.S. at 346). The deprivation alleged must result in the denial

of the “minimal civilized measure of life’s necessities.” Rhodes, 452 U.S. at 347; see also Wilson

v. Yaklich, 148 F.3d 596, 600–01 (6th Cir. 1998). The Eighth Amendment is only concerned with

“deprivations of essential food, medical care, or sanitation” or “other conditions intolerable for

prison confinement.” Rhodes, 452 U.S. at 348 (citation omitted). Moreover, “[n]ot every

unpleasant experience a prisoner might endure while incarcerated constitutes cruel and unusual

punishment within the meaning of the Eighth Amendment.” Ivey, 832 F.2d at 954.

               In order for a prisoner to prevail on an Eighth Amendment claim, Plaintiff must

show that he faced a sufficiently serious risk to his health or safety and that Defendants acted with

“‘deliberate indifference’ to inmate health or safety.” Mingus v. Butler, 591 F.3d 474, 479–80

(6th Cir. 2010) (citing Farmer v. Brennan, 511 U.S. 825, 834 (1994) (applying deliberate




                                                 5
 Case 1:21-cv-00398-HYJ-PJG ECF No. 4, PageID.24 Filed 09/16/21 Page 6 of 8




indifference standard to medical claims)); see also Helling v. McKinney, 509 U.S. 25, 35 (1993)

(applying deliberate indifference standard to conditions of confinement claims).

               Plaintiff claims that Defendants Misher, Brown #1, Brown #2, and Macauley

required all prisoners in Unit 3 to use the same cleaning supplies and utensils. However, Plaintiff

does not allege that there is a failure to sanitize either the cleaning supplies or the utensils between

uses. The mere fact that all prisoners in Unit 3 had to use the same supply of utensils and cleaning

supplies does not show that Defendants Misher, Brown #1, Brown #2, and Macauley were

deliberately indifferent to the risk of Plaintiff contracting COVID-19. Therefore, Plaintiff’s Eighth

Amendment claims against Defendants Misher, Brown #1, Brown #2, and Macauley are properly

dismissed.

               As stated above, Plaintiff alleges that Defendants Fuller, Battle, and McBride

knowingly exposed him to COVID-19 positive prisoners when they knew that he was not infected

with the virus, and that this resulted in him becoming ill with COVID-19. The Court concludes

that the facts alleged by Plaintiff in his complaint are sufficient to state Eighth Amendment claims

against Defendants Fuller, Battle, and McBride.

       Retaliation

               Plaintiff states that Defendants Brown #1, Brown#2, Misher, and Fuller retaliated

against him by denying him use of the exercise yard after he complained about being refused

transfer to the general population. Retaliation based upon a prisoner’s exercise of his or her

constitutional rights violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394

(6th Cir. 1999) (en banc). In order to set forth a First Amendment retaliation claim, a plaintiff

must establish three elements: (1) he was engaged in protected conduct; (2) an adverse action was

taken against him that would deter a person of ordinary firmness from engaging in that conduct;

and (3) the adverse action was motivated, at least in part, by the protected conduct. Id. Moreover,
                                                   6
 Case 1:21-cv-00398-HYJ-PJG ECF No. 4, PageID.25 Filed 09/16/21 Page 7 of 8




a plaintiff must be able to prove that the exercise of the protected right was a substantial or

motivating factor in the defendant’s alleged retaliatory conduct. See Smith v. Campbell, 250 F.3d

1032, 1037 (6th Cir. 2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S.

274, 287 (1977)).

               Assuming that Plaintiff’s “complaining” constituted protected conduct, Plaintiff

fails to allege facts showing that the refusal to allow him yard time was motivated by a desire to

retaliate against him. Instead, Plaintiff’s lack of yard time appears to have been a function of being

housed in Unit 3, which had been designated as a COVID-19 outbreak status unit.

               The MDOC issued a COVID-19 Director’s Office Memorandum (DOM) on April

8, 2020, and issued multiple revised DOMs on the subject. The Court notes that the following

DOM were in effect during the pertinent time period: MDOC DOM 2020-30R5 (eff. Aug. 25,

2020); MDOC DOM 2020-30R6 (eff. Aug. 27, 2020); MDOC DOM 2020-30R7 (eff. Nov. 5,

2020); MDOC DOM 2020-30R8 (eff. Nov. 24, 2020). Each of these versions of the DOM provide:

       All of the requirements set forth in PD 03.03.130 “Humane Treatment and Living
       Conditions for Prisoners” apply to prisoners in an isolation area with the exception
       of two hours of indoor/outdoor recreation. Psychological services shall be provided
       to a prisoner in an isolation area only when immediate intervention is needed as
       determined by the Chief Psychiatric Officer (CPO). The CFA Deputy Director
       shall consult with the Office of Legal Affairs Administrator and the BHCS
       Administrator to determine what movement and activities may take place in an
       isolation area including access to programming, religious services, and law library
       material. At no time shall a prisoner who is placed in an isolation area be permitted
       outside of the area, unless it is for an emergency, or as approved by the Assistant
       Deputy Director (ADD).

The COVID-19 DOM clearly prevents prisoners housed in a COVID-19 outbreak unit such as

Unit 3 from leaving the unit except in the case of an emergency. Plaintiff fails to allege facts

showing that his lack of yard time was the result of anything but his housing assignment.

Therefore, Plaintiff’s retaliation claims are properly dismissed.



                                                  7
 Case 1:21-cv-00398-HYJ-PJG ECF No. 4, PageID.26 Filed 09/16/21 Page 8 of 8




         Pending motion

                Plaintiff’s pending motion for an extension of time to pay the filing fee

(ECF No. 3) will be denied as moot because Plaintiff paid the balance of the filing fee on June 1,

2021.

                                            Conclusion

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Misher, Brown #1, Brown #2, and Macauley will be dismissed

for failure to state a claim under 28 U.S.C. § 1915A(b) and 42 U.S.C. § 1997e(c). The Court will

also dismiss, for failure to state a claim, Plaintiff’s retaliation claim against Defendant Fuller.

Plaintiff’s Eighth Amendment claims against Defendants Fuller, Battle, and McBride remain in

the case.

                An order consistent with this opinion will be entered.



Dated:      September 16, 2021                         /s/ Hala Y. Jarbou
                                                      HALA Y. JARBOU
                                                      UNITED STATES DISTRICT JUDGE




                                                 8
